Citation Nr: 1233341	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.  

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.  

5. Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.  

6. Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities, including congestive heart failure and reduced renal/kidney function, as result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008.  



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, the Veteran testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  During that same month, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal.  The Veteran submitted a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal. 38 C.F.R. § 20.1304 (2011).

The Board observes that, in a February 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back condition.  The Veteran did not appeal this decision, and it became final. See 38 U.S.C.A. § 7104 (West 2002). 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a back disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issues of entitlement to service connection for a back disability, entitlement to service connection for a left hip disability, entitlement to service connection for a left knee disability, and entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities, including congestive heart failure and reduced renal/kidney function, as result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. In February 2003, the RO denied the Veteran's claim of entitlement to service connection for a back disability; he did not initiate an appeal or submit new and material evidence within the one year appeal period.

2. The evidence submitted since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability because it suggests that the Veteran currently experiences a back disability which may be attributed to active service. 

3. The Veteran does not have a current diagnosis of a hearing loss disability in either ear for VA compensation purposes. 

4. Resolving doubt in the Veteran's favor, currently diagnosed tinnitus was first manifested during active duty service and has persisted since that time.


CONCLUSIONS OF LAW


1. The February 2003 rating decision that denied service connection for a back condition is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).

2. Evidence submitted since the February 2003 RO decision in support of the claim of service connection for a back disability is new and material; accordingly, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The Veteran's objectively assessed level of hearing acuity in either ear does not currently meet the criteria for hearing loss for purposes of establishing a disability for VA compensation purposes. 38 C.F.R. § 3.385 (2011). 

4. Resolving doubt in the Veteran's favor, tinnitus was incurred during active duty. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 


Regarding the claims relating to the back and tinnitus, without deciding whether the notice and development requirements of VCAA have been satisfied, the Board is not precluded from adjudicating the issues involving these claims because they are reopened and remanded and/or granted herein.  As such, this decision poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).

With respect to the hearing loss claim, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  August 2009 and October 2009 letters that contained the required notice were sent to the Veteran prior to initial adjudication of his claim in December 2009. Indeed, these letters informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.  The letter also provided notice on how VA determined effective dates and disability ratings. See Dingess.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim of service connection for hearing loss.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied. 

VA must also make reasonable efforts to assist the claimant. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the Veteran's service medical treatment records have been included in the claims file and reviewed . Available private and VA medical treatment records have been associated with the claims file and reviewed.  In an August 2009 letter, the Veteran was asked to identify all relevant treatment concerning hearing loss.  The Veteran did not identify any such treatment.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his hearing loss claim has been obtained and associated with the claims file and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

In January 2011, the RO arranged for an examination of the Veteran by an audiologist.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This examination was conducted by a medical professional, and the associated report reflects review of the Veteran's prior medical records.  The examination report included descriptions of the history and symptoms for the claimed hearing loss and demonstrated objective evaluations.  The audiologist was able to assess the nature and severity of the Veteran's claimed hearing loss by means of audiometric testing. The Board finds that the audiologist's report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VA audiologist failed to perform the audiometric testing properly.  Therefore, the Board concludes that the Veteran was afforded an adequate medical examination. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Lastly, as noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim for hearing loss. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, all relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

I. New and Material Evidence- A Back Disability 

The Veteran contends that he injured his back during service when a crate of encyclopedias/books fell on him as he was unloading materials from a truck. See Hearing Testimony, May 2012, pp. 16-18.  He filed an application to reopen his previously denied service connection claim for a back disability in October 2008.  See Letter From The American Legion Service Office, Dated September 24, 2008 and Received October 2008. 

The RO denied the Veteran's claim of entitlement to service connection for a back condition in February 2003.  See Initial Claim, VA Form 21-4138, December 2002 (claimed as a "back condition" due to in-service injury).  The Veteran did not initiate an appeal of the February 2003 rating decision, nor did he submit new and material evidence within the one year appeal period; as such, the February 2003 rating decision became final in February 2004. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156 (b), 3.160(d), 20.302; see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (when VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final).  

However, VA adjudicators may reopen and review a claim that has been previously and finally denied if there is new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The evidence of record at the time of the final RO decision in February 2003 consisted of the Veteran's service treatment records showing one-time treatment for "back strain"; VA treatment records dated from 1997 to 1998, and from September 2001 to August 2002, reflecting continued complaints of back pain; and the Veteran's statements in support of his claim.  

Based on the foregoing evidence, the RO found that, although the Veteran had been treated for low back strain and low back pain during active service, there was no medical evidence of a current back disability (i.e., a current diagnosis).  Thus, the claim was denied.

The newly received evidence includes voluminous VA and private outpatient treatment records, the Veteran's lay statements, a "buddy statement" corroborating the in-service back injury, and Travel Board hearing testimony.  Some of this evidence is to the effect that the Veteran currently experiences a back disability and that it may be attributable to active service.  For example, in a January 2009 private treatment report, Dr. Rosario opined that the Veteran's back "pain" started with the reported in-service injury (i.e., a drum fell on his back as he was lifting books from a truck).  In March 2009, Dr. Rosario again stated that the Veteran's "current chronic back problems stem from the drum falling on his back while carrying heavy encyclopedias."  A November 2008 VA joint examination provided a diagnosis of lumbar strain (but provided no opinion on direct service connection).  A January 2009 private MRI report diagnosed disc bulging and degenerative changes of the lumbar spine.  In an October 2011 letter, Dr. Rosario stated that he believed the Veteran sustained injuries during service and that he had been dealing with his "issue of chronic back pain for far too long."  A May 2012 "buddy statement" from T.G., corroborated the Veteran's account of the in-service back injury.  And, finally, the Veteran provided lengthy testimony at his May 2012 hearing, stating that he injured his back in-service while moving items off of a truck; that he sought medical treatment the following day and was put on medical profile effective until his discharge; and that he first received treatment for back problems in the early 1990's.  

The Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App 110 (2010).  Specifically, the Court stated that VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened. Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. 

The Board finds that the evidence submitted since the February 2003 RO decision is new in that it was not associated with the claims folder prior to the February 2003 determination; it is also material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade, supra.  Indeed, evidence of a currently diagnosed back disability has been presented along with lay testimony, buddy statements, and several private medical opinions which suggest that it may be related to the in-service back injury.  In addition, all of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Veteran's claim for service connection for a back disability will be reopened. See Shade, supra. 

The Board also finds that additional development is required to satisfy VA's duty to assist the Veteran in developing this claim.  Hence, a merits decision on the matter of entitlement to service connection will be deferred as indicated below in the remand portion of this decision. 

II. Service Connection Claims

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 38 C.F.R. § 3.303(a) (2011).

In order to establish a right to compensation for a disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including organic diseases of the nervous system (to include tinnitus and sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

a. Bilateral Hearing Loss

The Veteran testified at his May 2012 hearing that he was exposed to acoustic trauma in-service while driving armored tanks.  He also stated that he was exposed to weaponry/gun-firing noise. See Hearing Transcript, pp. 22-23.  The Board notes that the Veteran's above statements are credible as they are corroborated by his personnel records, reflecting his military occupational specialty (MOS) as a Mechanized Infantryman (011M).  See DD Form 214, and February 1989 Reference Audiogram.  However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

As an initial matter, the Veteran's service treatment records reveal no complaints, findings, or treatment of hearing loss in either ear.  A February 1989 Reference Audiogram report did note that the Veteran was "routinely exposed to hazardous noise" and that his hearing loss profile was "H1."  However, the separation examination of the same date revealed that his hearing within normal for the frequencies of 500-6000 Hz, bilaterally, with a range of 0 to 10 decibels hearing loss throughout the frequency range.  The Veteran's February 1989 separation Report of Medical History likewise failed to indicate any hearing loss or ear trouble.  

Following service, the Veteran underwent a VA audiological examination in January 2011.  On that occasion, audiometric test results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25
LEFT
20
15
20
20
19

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The VA examiner diagnosed "normal hearing bilaterally," with excellent word recognition scores.  She also opined that the Veteran's hearing loss was "not at least as likely as not" related to service.  

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385.

Based on the January 2011 VA audiological examination outlined above (i.e., the only post-service audiological evaluation of record), the Board factually concludes that the Veteran has not met the requisite minimum degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss under 38 C.F.R. § 3.385.  In fact, the Veteran's ears have never, at any time, demonstrated findings meeting the regulatory definition of a hearing loss disability for VA purposes. 

As such, his claim for VA compensation for bilateral hearing loss must fail for the absence of legal merit or lack of entitlement under the law.  The relevant facts are not in dispute.  The Board acknowledges the Veteran's statements that he currently experiences hearing difficulties.  However, it is the law, not the evidence, which is dispositive of this hearing loss claim. See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  His appeal in this regard must therefore be denied. 

b. Tinnitus 

The Veteran also contends that he has tinnitus as a result of the in-service noise exposure detailed above.  

With respect to in-service evidence, service treatment records reveal no complaints, findings, or treatment of tinnitus.  

Following service, private treatment records dated from August 2010 to March 2012 note consistent complaints of ringing in the ears. See Treatment Reports from Dr. Das, M.D.  At the January 2011 VA audiological examination, the examiner stated that the Veteran experienced current intermittent tinnitus; she also provided a nexus opinion (albeit, a negative nexus opinion) with respect to the tinnitus disability.  The Board thus finds the foregoing evidence sufficiently establishes a current tinnitus diagnosis.  

In an October 2010 statement, the Veteran reiterated his belief that his tinnitus was due to service, and more specifically serving in a mechanized infantry unit where he drove "incredibly noisy" Bradley fighting vehicles.  See VA Form 21-4138, October 2010. 

As noted above, the Veteran underwent a VA audiological examination in January 2011.  The examiner noted her review of the claims file.  The Veteran reported military occupational noise exposure while serving in an mechanized infantry unit driving tanks.  He described intermittent tinnitus in both ears, on and off throughout the day, beginning several years ago.  The Veteran denied having any post-service occupational noise exposure since he worked mostly in office/desk jobs.  The VA examiner noted that the Veteran's hearing was normal upon separation from service and that there were no complaints of hearing loss or tinnitus in the Veteran's records.  She also noted that he denied hearing loss/ear trouble upon his enlistment and separation questionnaires.  Based on the foregoing, the examiner opined that the Veteran's tinnitus was "not as least as likely as not related to military service."  

In May 2012, the Veteran provided testimony at a Board hearing before the undersigned.  He again stated that he was exposed to loud motor noise and weapon-firing while driving "tracks," or tanks.  He also reported that hearing protection was available during service, but not always utilized.  With respect to onset, the Veteran testified that the tinnitus had been present (and essentially continuous) since his separation from service ("for years"). See Hearing Transcript, pgs. 25, 28.  He further clarified that, for many years, he had "no idea what tinnitus was."  He also stated that he was never afforded any testing for tinnitus despite his complaints to VA doctors shortly after separation from service.  After separation, the Veteran reported that it became "increasingly obvious that something was going on" but was unaware that his symptoms were actually tinnitus. 

Here, the Board notes that the Veteran is competent to report the symptoms of tinnitus; indeed, he can experience ringing in his ears and describe such without any specialized knowledge or training. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran is also competent to report the onset of tinnitus symptoms; through his five senses, he can objectively note complaints and behaviors indicating hearing problems. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Although tinnitus is not documented in the Veteran's service treatment records, the lack of contemporaneous records is only one factor to be considered. Barr, supra ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In this case, there is no other basis in the record to question the credibility of the Veteran's statements.  In so finding, the Board acknowledges that the Veteran stated on one occasion that his tinnitus began only several years ago. See January 2011 VA Audio Examination.  However, during his May 2012 hearing, he clarified that he was unaware of what "tinnitus" was for many years following service; that his symptoms actually started during service and increased in severity continuously thereafter; and that he was never examined or tested for tinnitus, despite his ear complaints to VA doctors shortly after separation.  The Board does not find it compelling that the Veteran did not report having tinnitus in service.  The Veteran has explained that he didn't know what the condition was and that his problem became worse after his service discharge (in the early 1990's).  See Board Hearing transcript.  The Board thus finds no reason to doubt the Veteran's credibility as to his statements regarding tinnitus onset.  

As such, the competent and credible lay evidence of record establishes that tinnitus first manifested while the Veteran was on active duty during the performance of his military duties.  The medical and lay evidence also establishes that the Veteran's tinnitus has progressively worsened over the years.

The Board acknowledges that the January 2011 VA examiner found that the Veteran's tinnitus was not due to service.  However, the Board affords little probative value to the VA examiner's opinion for the following reasons.  First, while the examiner stated that the Veteran's tinnitus was not related to "service," she made no specific findings with respect to noise exposure in-service.  In other words, the examiner failed to comment on the issue most germane to this claim - namely, whether it is at least as likely as not that the Veteran's tinnitus is related to the conceded in-service acoustic trauma. (Emphasis added).  

In addition, the examiner stated that there were no other complaints of tinnitus contained in the Veteran's records.  However, private treatment records dated from August 2010 to March 2012 clearly note consistent complaints of ringing in the ears. See Treatment Records from Dr. Das.  

Lastly, the examiner noted that the Veteran had no post-service occupational or recreational noise exposure, but provided no other reasoning or explanation for the Veteran's tinnitus diagnosis.  For all of the above reasons, the Board affords little probative value to the January 2011 VA opinion.  

In sum, a clinical diagnosis of tinnitus has been established.  The sole negative evidence of record, the January 2011 VA examination, is not probative in light of the deficiencies noted above.  In addition, the Veteran has presented competent testimony of the onset of tinnitus in service and chronicity of tinnitus symptoms from that time forward, and the Board - as finder of fact - has deemed the Veteran's account in the regard to be credible.  Resolving all doubt in the claimant's favor, the Board finds that service connection for tinnitus has been established by the evidence of record. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  



REMAND

Back Disability  

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for a back disability and has determined that additional evidentiary development is necessary.  In particular, the Board finds that a VA spine examination/etiology opinion is required for the reasons discussed below.   

Again, the Veteran's primary contention concerning his back is that he injured it when a crate of encyclopedias/books fell on him as he was unloading materials from a truck. See Hearing Testimony, May 2012, pp. 16-18; see also RO Informal Hearing Report, October 2010.  He believes his current back problems, variously diagnosed, are directly due to this in-service injury.  

Service treatment records confirm that Veteran strained his back while lifting a box full of encyclopedias in May 1988 or 1989.  The Veteran specifically complained of low back pain and pain along the left posterior rib cage (i.e., the thoracic region of the spine).  The Veteran was placed on profile for 5 days; the pertinent diagnosis was "back strain."  The February 1989 separation examination revealed a clinically normal spine and musculoskeletal examination.   

Following service, a September 1997 VA treatment report shows that the Veteran strained his back while lifting.  The pertinent diagnosis was back strain.  

Private and VA treatment records dated from 2008 to 2012 reflect continued complaints and treatment relating to the back, generally.  For example, a private MRI report of the lumbar spine dated in January 2009 documents disc bulging and degenerative changes associated with foraminal narrowing at the L4-L5 and L5-S1 areas, as well as a central posterior disc herniation at the L5-S1 level.  A contemporaneous MRI report of the thoracic spine reflects disc bulging and degenerative changes at the T10-11, and T11-12 levels.  Most recently, in January 2012 and March 2012, private treatment records reflect diagnoses of lumbar disc disease, spinal stenosis, and sciatica. See Progress Notes, Dr. Kim. 

In this case, service treatment records confirm that the Veteran sustained an injury to his back during service.  The evidence also reflects current disabilities of the thoracic and lumbar spine.  The remaining element required for service connection is evidence of a causal relationship between the present back disability (ities) and the injury incurred during service - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

The Board acknowledges that Veteran underwent a VA joints examination in November 2008 in connection with his claim for a back disability.  The VA examiner reviewed the claims file and opined that there was no evidence of a causal relationship between the Veteran's service-connected left tibia disability (his only service-connected disability at the time of the examination) and the low back pain (diagnosed as lumbar strain).  In a July 2009 VA addendum opinion, the VA examiner confirmed his previous findings and further stated that the back condition was not aggravated by the service-connected left tibia disability.  

Again, while the Board will consider all theories of entitlement (i.e., direct, presumptive, and secondary), the Veteran's primary contention is, and always has been, that his current back disabilities are directly attributable to the in-service back injury. See, e.g., Hearing Transcript, pp. 17-19.  The November 2008 VA examination and July 2009 addendum opinion are thus inadequate for evaluation purposes as they entirely fail to address whether any of the currently diagnosed back disabilities of the lumbar or thoracic spine are related to service, or more specifically, to the back strain injury sustained therein.  

In so finding, the Board acknowledges that the Veteran has submitted several letters from his private physician, Dr. Rosario, in support of his claim.  Unfortunately, Dr. Rosario's opinions are also inadequate for the purpose of determining whether service connection is warranted on direct or secondary bases.  For example, in a January 2009 letter, Dr. Rosario stated that the Veteran's "low back pain...started from the injury while in the military."  With respect to secondary service connection, Dr. Rosario stated that the Veteran's left tibia disability could "throw off his pelvis and his trunk and aggravate pain" in the left hip and back.  In his March 2009 statement, Dr. Rosario stated that the Veteran's "chronic injury and back pain began during the incident while in the military."  Lastly, in October 2011, Dr. Rosario stated that he believed the Veteran "sustained injuries while was working in the Army."  

The above statements proffered by Dr. Rosario are simply too speculative and vague to support a grant of service connection for a back disability at this juncture. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.) See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is noteworthy that the July 2009 VA examiner (addendum opinion) reviewed Dr. Rosario's statements and likewise found that his assessments were "quite speculative."  

In addition, the aforementioned statements fail to identify any one specific back disability as being related to service; indeed, Dr. Rosario refers only to "back pain" and "injuries," in the most general sense. See also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)( pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board notes that the Veteran has been diagnosed with multiple disabilities of both the thoracic and lumbar spine.  As the Board is prohibited from making its own medical conclusions/determinations, and as Dr. Rosario's opinions are too speculative for consideration here, a new VA spine examination is required in this case.   

Left Hip Disability 

The Veteran also seeks service connection for a disability manifested by left hip pain (claimed as a left hip disability).  He does not contend that this condition is directly related to service; rather, the Veteran believes he experiences hip pain (mostly described as radiating pain) as secondary to service-connected exositosis of the left proximal tibia (osteochondroma); as secondary to the left knee disability (the issue of which is being remanded herein); and/or as secondary to the claimed back disability (the issue of which is also being remanded herein). 

Up to this point, the Veteran's claim has been denied on the basis that a diagnosed left hip disability has not been shown. See, e.g., August 2009 Statement of the Case. In this regard, Dr. Rosario, although referring to hip "pain" in his various statements, has never provided a diagnosis of a specific hip condition.  Likewise, the November 2008 VA examiner opined that there was no "primary hip disease, but rather the complaint of pain referred from the low back strain."  In his July 2009 addendum opinion, the examiner again stated that the Veteran did not have a hip condition, but rather referred pain from the low back.  He further explained that the Veteran's left hip pain "can be aggravated by his low back since they are related," but that the hip pain was neither due to, nor aggravated by the service-connected left tibia disability.  

The Board notes that hip pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez, supra.  However, the record reflects that the Veteran has recently been diagnosed with sciatica. See Treatment Reports/Progress Notes from Dr. Kim.  This is a disorder, albeit a neurological disorder, which is manifested by hip pain.  

In this case, the Veteran has never described his left hip disorder in any detail, nor has he indicated his intent to limit his left hip claim so as to exclude his claimed history of radiating pain in the left lower extremity/hip.  Indeed, as a lay person, he would not in most cases be competent to make such a distinction. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (as a lay person, a veteran is not competent to self-diagnose disorders unless they are identifiable by unique and readily identifiable features); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim is not for a specific medical condition, but rather for the effects the medical condition causes him or her).  Therefore, these complaints of radiating pain should be considered part of the claim on appeal. 

Moreover, because the Veteran's claim for service connection for the left hip based upon a secondary theory of entitlement, as due to the back disability, the Board finds that it is inextricably intertwined with the issue of entitlement to service connection for a back disability. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for a back disability must be addressed before the Board can adjudicate the left hip disability issue.  As such, it is deferred.

Left Knee Disability 

The Veteran additionally claims that service connection for a left knee disability is warranted on a secondary basis.  He specifically asserts that the service-connected exositosis of the left proximal tibia causes him to ambulate with an altered gait, which, in turn, aggravates the left knee. 

Currently diagnosed disabilities of the left knee include chondromalacia of the patella and degenerative arthritis. See August 2008 Letter from Dr. Weis; see also November 2008 VA joints examination.  

As noted above, the Veteran was afforded a VA joints examination in November 2008.  At that time, the examiner opined that the osteochondroma of the left tibia was "benign" and did not involve the knee joint.  He noted that the Veteran had a "waddling gait" due to obesity.  He did not address aggravation.   

In a July 2009 addendum opinion, the VA examiner opined that the chondromalacia patella and osteoarthritis of the left knee were not aggravated by the service-connected tibia since the exositosis "is not related to the knee joint."  In so finding, the VA examiner summarily dismissed Dr. Rosario's January 2009 letter which indicated that the Veteran's tibia disability caused an altered gait, stating that his opinion was "speculative" and that there was no evidence in the record of an abnormal gait due to the osteochondroma (i.e., the tibia disability).  Rather, he again stated that the Veteran had a "waddling" gait due to obesity.  In contrast, upon examination, Dr. Rosario stated that the Veteran's gait was altered and that he ambulated with a straight cane.  Other medical evidence of record likewise suggests that the Veteran walks with an altered gait and favors the left side. See, e.g., VA Bones Examination, August 1996.  No other examiners or physicians have expressly linked this to the Veteran's weight.  

The Board finds that neither the VA examiner's opinion regarding causation/aggravation, nor Dr. Rosario's opinion is adequate to determine whether service connection on a secondary basis is warranted here.  In this regard, the VA examiner provides little or no rationale for his finding that the tibia disability does not aggravate the left knee.  He simply states that tibia disability is not related to the knee joint.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  On the other hand, while Dr. Rosario's opinion suggests that the Veteran has an altered gait due to the tibia disability, he stops short of relating the altered gait to left knee osteoarthritis and/or chondromalacia.  

For these reasons, the Board finds that the Veteran should be afforded a comprehensive VA knee examination upon remand to determine not only whether the service-connected left tibia disability causes or aggravates any left knee disability, but also whether any other service-connected disability causes or aggravates such a disability, or whether a left knee disability can be directly related to service.  In this regard, the Board notes that the Veteran was treated for left knee pain on several occasions during service; although these complaints were primarily related to the tibia disability, a June 1989 service treatment record reflects complaints of knee pain and a diagnosis of retropatellar pain syndrome.  In any event, this theory of entitlement (i.e., direct service connection) should also be addressed by the examiner upon remand.  

1151 Claims - Reduced Kidney Function/Renal Failure and Congestive Heart Disease 

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for both reduced kidney function/renal failure, and congestive heart failure, as a result of treatment received during VA hospitalization, from December 6, 2008, to December 15, 2008.  The Veteran specifically contends that his renal/kidney and heart problems are due to antibiotics (specifically, Vancomycin) prescribed prior to and after his December 8, 2008, surgical procedure described below.  He also believes that his fluids and kidney functions were improperly (or negligently) monitored during this time period and that he sustained kidney damage as a result.  To that end, he asserts that the ongoing fluid retention eventually caused his heart problems as well. 

For a claim, as here, filed on or after October 1, 1997, the Veteran must show that VA treatment resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011); see also VAOPGCPREC 40-97 (Dec. 31, 1997). 

Briefly, the record reflects that the Veteran was admitted to the St. Louis VAMC on December 6, 2008, for left inner thigh cellulitis/infection and diabetic ketoacidosis; upon admission, he was transferred to the intensive care unit and started on an Insulin drip.  On December 7th, the Veteran was febrile and the left thigh abscess was actively draining purulent substance.  He was placed on an antibiotic regimen of Zosyn and Vancomycin (Day 1).  It was noted that the Veteran was dehydrated and he was administered fluids intravenously.  He was subsequently referred to the surgical department for possible incision and drainage (I & D) procedure.  A critical care note dated on December 8, 2008, reflects that the Veteran experienced renal failure which "resolved" with administration of IV fluids.  The critical care note also reflected that nephrotoxins were to be avoided; the Veteran continued taking a "broad spectrum" of antibiotics.  

On December 8, 2008, the Veteran underwent an I & D procedure of the left thigh.  The surgical note reflects no complications.  According to the active medication list, Vancomycin, among other antibiotics, was still being administered at that point.  

Clinical records from December 9th reflect that the Veteran was still taking Vancomycin and Zosyn.  It is unclear when the Veteran was catheterized, but the clinical record shows from December 9th indicates that the foley catheter was draining yellow fluids and that he was receiving fluids intravenously.  

Clinical records dated on December 10th reflect that the Veteran was still taking Vancomycin and Zosyn (Day 4).  Active symptoms included left abdominal pain and decreased urine output.  The Veteran was given IV fluids with some improvement.  A swab of the left thigh wound/abscess revealed pan-sensitive proteus; the treating physician noted that in light of the positive culture, they could consider narrowing the antibiotic coverage to Ampicillin or Ceftriaxone.  It was again noted that "renal failure resolved" with IV fluids, but that nephrotoxins should be avoided.  

On December 11, 2008, Vancomycin and Zosyn were discontinued.  A clinical note states "restart ACE-I with normal renal function."  

On December 12, 2008, clinical records reflect that the left thigh wound was growing proteus and staph.  The Veteran reported that he did not feel well and that he was experiencing increased back pain.  He specifically complained of "carrying a lot of fluid" in his extremities.  

On December 15, 2008, the Veteran again complained that he was carrying a lot of fluid in his extremities.  He was discharged from the hospital later that day.  

Treatment records following the Veteran's discharge show diagnoses relating to congestive heart failure, non-ischemic cardiomyopathy, venous insufficiency, swelling of the legs, fluid retention, and a history of renal failure.  

Again, the Veteran contends that the antibiotics he was given during the course of his hospitalization resulted in renal failure and/or decreased kidney function, which in turn, resulted in various heart problems.  See Hearing Transcript, pp. 2-15.  He also contends that VA was negligent in not properly monitoring his kidney function during the hospitalization so as to prevent further kidney damage.  

The RO obtained an opinion with respect to the Veteran's 38 U.S.C.A. § 1151 claim in November 2009.  After review of the VA hospitalization discharge summary, the November 2009 VA examiner stated that he was unable to find any evidence that any healthcare provided to the Veteran during the December 2008 timeframe was caused by careless, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA.  The examiner noted that while there was evidence of acute renal failure during the Veteran's hospitalization, there was no evidence of current/ongoing renal failure.  He did concede, however, that cardiomyopathy and congestive heart failure had been diagnosed "somewhat recently."  He provided no other rationale or reasoning for his conclusion.  

At both the May 2012 Travel Board hearing and at the informal hearing held in October 2010, the Veteran and his representative asserted that the VA opinion obtained in association with the aforementioned claims was inadequate.  The Board agrees. 

First, the Veteran testified that he is currently being treated by Dr. Joist, a private physician, for Stage III renal failure.  See Hearing Transcript, pp. 13-15.  As noted above, the VA examiner based his opinion, in part, on the lack of evidence of current/ongoing renal failure.  Clearly, these private records documenting the Veteran's most recent kidney/renal treatment must be obtained and associated with the claims file upon remand. 

In addition, not all pertinent VA treatment/hospitalization records were available for review at the time the November 2009 VA examiner offered his opinion.  Indeed, records for the Veteran's entire period of hospitalization, from December 6, 2008, to December 15, 2008, were not associated with the claims file until February 2011, well after the November 2009 opinion was rendered.  Thus, the examiner appears to have based his opinion on the sole piece of available evidence at that time, namely, the December 15, 2008, hospitalization summary.  The Veteran and his representative argue that another VA examination should be scheduled and based upon a review of all pertinent hospitalization records, to include operative reports and any follow-up records.  The Board agrees.  

Lastly, the Veteran has submitted several medical treatises in support of his claim.  These articles suggest a correlation between acute renal failure and Vancomycin use.  See Journal of Nephrology and Renal Transplant, "Acute and Reversible Vancomycin Nephrotoxicity: Case Reports," JNRT 1 (1) 2008: 4-10.  Other articles submitted suggest a correlation between reduced kidney function and heart failure.  These articles and treatises, while not dispositive of the Veteran's claim under the provisions of 38 U.S.C.A. § 1151, should be reviewed by the VA examiner upon remand.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his representative and ask them to identify all non-VA clinicians who have treated him for kidney/renal and heart problems since December 2008, to specifically include Dr. Joist.  

Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Back disability - Afford the Veteran an appropriate VA spine examination to determine the nature, extent, onset and etiology of any current thoracic and/or lumbar spine disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% probability or greater) that any diagnosed spine disability had its onset in, or is otherwise etiologically related to active service, to specifically include the documented back injury (diagnosed as "back strain") sustained in May of 1988 or 1989.  See Service Treatment Records. 

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) than any currently diagnosed spine disability is caused or aggravated by any service-connected disability (including exostosis proximal left tibia).  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In offering these opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.  Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his symptoms during active duty service, and the presence of any underlying pathology.

3. Left hip disability - Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any left hip disability, to include neuropathy, sciatica or any disorder to the hip joint itself.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% probability or greater) that any current left hip disability (or any disability manifested by left hip pain, such as sciatica) is caused or aggravated by (i) the service-connected left tibia disability; (ii) left knee disability; (iii) and/or any disability of the spine identified in #2 above. 

If aggravation is found, the examiner should identify that aspect of disability which is due to aggravation caused by service-connected disability, including exostosis proximal left tibia.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.


In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.  Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his symptoms during active duty service, and the presence of any underlying pathology.

4. Left knee disability - Afford the Veteran an appropriate VA spine examination to determine the nature, extent, onset and etiology of any current left knee disabilities, to include chondromalacia and osteoarthritis,  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% probability or greater) that any diagnosed left knee disability had its onset in, or is otherwise etiologically related to active service.  The examiner is asked to comment upon the findings of left knee pain in-service, as well as the diagnosis of retropatellar pain syndrome in June 1989, and the post-service evidence of continued left knee pain as documented by VA treatment records dated in 1996, 1997, and 1998.  

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) than any currently diagnosed left knee disability is caused or aggravated by the service-connected left tibia disability, and/or any disability of the spine or left hip identified in questions #2 and #3 above.  If aggravation is found, the examiner should identify that aspect of disability which is due to aggravation.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In answering this question, the examiner is asked to opine as to whether any of the Veteran's left tibial, left hip, and/or spine disabilities result in an altered gait, and if so, whether the altered gait causes or aggravates the left knee disabilities.  

In offering these opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.  Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his symptoms during active duty service, and the presence of any underlying pathology.

5. After any additional records are associated with the claims file, the RO should arrange for the Veteran's claims file to be reviewed by the examiner who prepared the November 2009 VA examination report (or a suitable substitute if that examiner is unavailable) for the purpose of preparing an addendum to that opinion.  

The examiner must review the claims file, including the all hospitalization, surgical, and follow-up records, for the pertinent medical and other history.  All diagnostic testing and evaluation deemed necessary should be performed. The examiner must address the following questions:

(a) is there additional disability as a result of VA treatment and hospitalization, from December 6, 2008, to December 15, 2008, to include renal/kidney impairment, and/or heart problems, such as congestive heart failure or cardiomyopathy?  

(b) regarding each additional disability as a result of VA treatment or hospitalization, was that additional disability (i) directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical or medical treatment, or (ii) an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

In answering the above questions, the examiner is specifically asked to consider the use of the antibiotic, Vancomycin, in treating his left thigh cellulitis; the findings related to acute renal failure, dehydration, and subjective fluid retention noted during his hospitalization; the notations regarding avoidance of nephrotoxins; and the subsequent diagnoses of congestive heart failure, cardiomyopathy, and Stage III renal failure (if confirmed by the associated medical evidence).  The examiner should also consider the medical treatises contained in the claims file which address the use of Vancomycin and nephrotoxiticy/renal failure.   

The examiner should set forth all examination findings. The examiner must provide complete rationale for the conclusions reached, including citations to medical evidence of record. 

6. The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

7. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


